DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recites the limitation "the welding process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation of “a welding torch” at line 18 and 20 and it is unclear to what welding torch each limitation is referring to. The claim limitation needs to be consistent with a single weld torch or the welding torch recited needs to be made distinct. 
Claim 1 recites the limitation “a portion thereof” in unclear since it does not reference a first portion or second as stated in the claim. The limitation needs to be more specific in order to be definite. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman Jr (US 5,393,948) in view of Cenko (US 2016/0279728).

With regards to claim 1, Bjorkman Jr discloses a welding shield (open faced trailing welding shield 10, Figure 1) that is configured to provide an improved distribution of gas adjacent a weld seam during the welding process (to ensure an even flow of the inert gas therethrough, col 4, lines 3-8) comprising:
a central member (central portion of frame member where end portion 22 is part of frame member 30, Figure 2), the central member having opposing side walls contiguously formed with a top wall forming an interior volume, said central member having a first end and a second end (Figure 2);
a pair of wing members (leg portions 24, Figure 2), the pair of wing members being mounted to the opposing side walls (leg portions 24 mounted to the central portion of end portion 22, Figure 2), the pair of wing members having a first portion and a second portion (leg portions 24 are connected to central portion of end portion 22, Figure 2),the first portion of said pair of wing members being releasably secured to said opposing side walls (leg portions 24 are secured to sidewalls of frame member 30, Figure 3), said first portion and said second portion of said pair of wing members being perpendicular in orientation, said second portion of said pair of wing members extending outward from said central member (portion 28 is perpendicular to the rest of leg portion 24, Figure 1);
a gas distribution module, the gas distribution module being disposed within the interior volume of the central member (tube member 20 has opening apertures 26, Figure 2), the gas distribution module configured to dispense gas into the interior volume of the central member (apertures 26 in tube member 20 are used to supply inert gas, col 3, lines 55-58), the gas distribution module being operably coupled to a gas line intake (supply of inert gas is coupled to suitable coupling 28, Figure 3);
a torch retention member (extending bracket 36, Figure 1), the torch retention member being moveably coupled to the top wall of said central member (extending bracket 36 is connected to frame member 30, Figure 1), the torch retention member configured to releasably secure a welding torch in a portion thereof (extending bracket 36 and a hose clamp that secures torch 12, Figure 2), the torch retention member configured to be extendable from said central member (extending bracket 36 extends from frame member 30, Figure 1).
Bjorkman Jr does not disclose the torch retention member operable to provide rotational and pivotal adjustments of a welding torch engaged therewith.
Cenko teaches he torch retention member operable to provide rotational and pivotal adjustments of a welding torch engaged therewith (lower housing 24 is received within the bottom cap 106 in a ball and socket style fitting wherein welding torch 14 is free to rotate or pivot in the x,y and direction, paragraph 0056, lines 3-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the torch retention member of Bjorman Jr with the housing as taught by Cenko in order provide a rotating torch retention member to accommodate various types of welding operations for a welding shield. 
With regards to claim 2, Bjorkman Jr discloses further including a clip (hose clamp 38, Figure 1), the clip operably coupled to the central member, the clip having a first position and a second position, the clip configured to retain the gas distribution module within the interior volume of the central member in the second position (hose clamp 38 has a first open position and closed second position to retain the torch 12 to shield 10, Figure 1).
With regards to claim 3, Bjorkman Jr discloses wherein pair of wing members are arcuate (leg portions 24 are circular and therefore curved and arcuate, Figure 3). 
With regards to claim 4, Bjorkman Jr discloses wherein said gas distribution module further includes at least one tube member, said at least one tube member having a plurality of apertures configured to have gas expelled therefrom (apertures 26 in tube member 20 are used to supply inert gas, col 3, lines 55-58).
With regards to claim 5, Bjorkman Jr discloses a plasma cutter holding member (invention is readily applicable to plasma arc welding, col 4, lines 38-39), the plasma cutting holding member being movably secured to the top wall of said central member (extending bracket 36 being secured to the top wall of frame member 30, Figure 1), the plasma cutter holding member configured to secure a plasma cutter therein (welding torch 12 is attached to extending bracket 36, Figure 1).
With regards to claim 6, Cenko teaches wherein the torch retention member further includes an adjustment assembly, the adjustment assembly operable to provide pivotal and rotational movement of the welding torch secured within the torch retention member (lower housing 24 is received within the bottom cap 106 in a ball and socket style fitting wherein welding torch 14 is free to rotate or pivot in the x,y and direction, paragraph 0056, lines 3-8).
With regards to claim 7, Bjorkman Jr discloses a screen, the screen being secured adjacent to the gas distribution module (copper wool 31 being secured adjacent to the apertures 26, Figure 3). 

Claims 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman Jr in view of Dyer (US 4,839,489) in view of Cenko. 

With regards to claim 8, Bjorkman Jr discloses a welding shield that is configured to provide an improved distribution of gas adjacent a weld seam during the welding process so as to provide a superior weld quality (open faced trailing welding shield 10 configured to provide an improved distribution of gas adjacent a weld seam during the welding process so as to provide a superior weld quality, Figure 1) comprising:
a central member (central portion of frame member where end portion 22 is part of frame member 30, Figure 2), the central member having opposing side walls contiguously formed with a top wall forming an interior volume (interior of frame member 30, Figure 2), the top wall being arcuate in form (opening 32 and wall of frame member 30 make a curved corner, Figure 3), the central member having a rear wall, the rear wall having a slot formed therein (central portion of frame member 30 has a slot to fit coupling 28, Figure 1), the central member having a first end and a second end (central portion of frame member 30 having a first end and a second end, Figure 1);
a first wing member and a second wing member (leg portions 24, Figure 2), the first wing member and second wing member being mounted to opposing side walls (leg portions 24 mounted to sidewalls of central portion of frame member 30, Figure 1), the first wing member and second wing member having a first portion and a second portion, the first portion of the first wing member and second wing member being releasably secured to the opposing side walls (leg portions 24 are secured to sidewalls of frame member 30, Figure 3) , the first portion and the second portion of the first wing member and second wing member being perpendicular in orientation (portion 28 is perpendicular to the rest of leg portion 24, Fig. 1), the second portion of the first wing member and second wing member extending outward from the central member (portion 28 is perpendicular to the rest of leg portion 24, Figure 1);
a gas distribution module, the gas distribution module being disposed within said interior volume of said central member (tube member 20 has opening apertures 26, Figure 2), said gas distribution module configured to dispense gas into said interior volume of said central member (apertures 26 in tube member 20 are used to supply inert gas, col 3, lines 55-58), said gas distribution module being operably coupled to a gas line intake (supply of inert gas is coupled to suitable coupling 28, Figure 3); and
a torch retention member(extending bracket 36, Figure 1), the torch retention member operable to receive and secure a welding torch therein (extending bracket 36 operable to receive and secure a welding torch 12, Figure 1), the torch retention member being moveably coupled to the top wall of the central member (extending bracket 36 is connected to frame member 30, Fig. 1).
Bjorkman Jr does not discloses  the torch retention member further including a base support plate, the base support plate having a first end and a second end, the base support plate slidably mounted to the top wall of the central member, the base support plate of the torch retention member configured to be extendable from the central member, the torch retention member further including an adjustment assembly, the adjustment assembly secured to the first end of the base support plate, the adjustment assembly configured to provide rotational and pivotal movement of the welding torch.
Dyer teaches the torch retention member further including a base support plate (clips 52, Fig. 2), the base support plate having a first end and a second end (Fig. 2), the base support plate slidably mounted to the top wall of the central member (clips 52 have a catch 54 that slides in engaging groove 58 of torch 12, Fig. 2), the base support plate of the torch retention member configured to be extendable from the central member (clips 52 are spring biased and can extend from engaging torch 12, Fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the shield of Bjorkman Jr with the base support plate as taught by Dyer in order to provide a mounting mechanism to accommodate different sized torches. 
Bjorkman Jr and Dyer does not teach the torch retention member further including an adjustment assembly, the adjustment assembly secured to the first end of the base support plate, the adjustment assembly configured to provide rotational and pivotal movement of the welding torch.
Cenko teaches the torch retention member further including an adjustment assembly, the adjustment assembly secured to the first end of the base support plate, the adjustment assembly configured to provide rotational and pivotal movement of the welding torch (lower housing 24 is received within the bottom cap 106 in a ball and socket style fitting wherein welding torch 14 is free to rotate or pivot in the x,y and direction, paragraph 0056, lines 3-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the torch retention member of Bjorkman Jr and Dyer with the housing as taught by Cenko in order provide a rotating torch retention member to accommodate various types of welding operations for a welding shield. 
With regards to claim 9, Cenko teaches further including a gas line intake (coupling 28 coupled to a supply of an inert gas, col 3, lines 55-58), the gas line intake being contiguously formed with gas distribution module, wherein a portion of said gas line intake being journaled through said slot of said rear wall (coupling 28 is coupled to tube member 20, Figure 1).
With regards to claim 10, Bjorkman Jr discloses further including a clip (hose clamp 38, Fig. 1), said clip operably coupled to said central member, said clip having a first position and a second position, said clip configured to retain said gas distribution module within said interior volume of said central member in said second position and two holes to fit a screw (hose clamp 38 has a first open position and closed second position to retain the torch 12 to shield 10, Fig. 1).
With regards to claim 11, Bjorkman Jr discloses wherein the torch retention member includes a wall member (bracket 36, Figure 1), wherein the wall member of torch retention member is annular in shape forming an opening the opening configured to receive the welding torch (bracket 36 is curved to fit torch 12, Figure 2). 
With regards to claim 12, Bjorkman Jr discloses a plasma cutter holding member (invention is readily applicable to plasma arc welding, col 4, lines 38-39), the plasma cutting holding member being movably secured to the top wall of said central member (extending bracket 36 being secured to the top wall of frame member 30, Fig. 1), the plasma cutter holding member configured to secure a plasma cutter therein (welding torch 12 is attached to extending bracket 36, Fig. 1).
With regards to claim 13, Bjorkman Jr discloses wherein pair of wing members are arcuate (leg portions 24 are circular and therefore curved and arcuate, Fig. 3). 
With regards to claim 14, Bjorkman Jr discloses wherein the plurality of tube members further include a plurality of apertures, the plurality of apertures being oriented towards the interior volume of the central member (apertures 26 are in each legs 24 wherein each aperture is oriented to the interior volume of frame member 30, Figure 2). 
With regards to claim 15, Bjorkman Jr discloses a welding shield that is configured to provide distribution of gas adjacent a weld seam during a welding process of two metal wherein the distribution of gas provides a superior weld quality wherein the welding shield (open faced trailing welding shield 10 configured to provide an improved distribution of gas adjacent a weld seam during the welding process so as to provide a superior weld quality, Figure 1) comprises:
a central member, the central member having opposing side walls contiguously formed with a top wall forming an interior volume (central portion of frame member 30 where end portion 22 is part of frame member 30, Figure 2), the top wall being arcuate in form (opening 32 and wall of frame member 30 make a curved corner, Figure 3), the central member having a rear wall (central portion of frame member 30 having a rear wall that accommodates coupling 29, Figure 1), the rear wall having a slot formed therein (central portion of frame member 30 has a slot to fit coupling 28, Figure 1), the central member having a first end and a second end (leg portions 24 are connected to central portion of end portion 22, Fig. 2); 
a first wing member and a second wing member (leg portions 24, Fig. 2), the first wing member and second wing member being mounted to opposing side walls (leg portions 24 mounted to sidewalls of central portion of frame member 30, Figure 1), the first wing member and second wing member having a first portion and a second portion, the first portion of the first wing member and second wing member being releasably secured to the opposing side walls (leg portions 24 are secured to sidewalls of frame member 30, Fig. 3) , the first portion and the second portion of the first wing member and second wing member being perpendicular in orientation (portion 28 is perpendicular to the rest of leg portion 24, Fig. 1), the second portion of the first wing member and second wing member extending outward from the central member (portion 28 is perpendicular to the rest of leg portion 24, Fig. 1);
a gas distribution module, the gas distribution module being disposed within the interior volume of the central member (tube member 20 has opening apertures 26, Fig. 2), the gas distribution module configured to dispense gas into the interior volume of the central member (tube member 20 configured to dispense gas into the interior volume of the frame member 30, Figure 2), the gas distribution module further including a gas line intake (coupling 28 is coupled to a supply of an inert gas, col 3,lines 55-58), the gas line intake being contiguously formed with the gas distribution module (coupling 28 is formed with tube member 20, Figure 1), wherein a portion of the gas line intake being journaled through the slot of the rear wall (coupling 28 goes through slot in the rear of tube member 30, Figure 2), the gas distribution module further including a plurality of tube members (legs 24, Figure 2), the gas distribution module being operably coupled to a gas line intake (coupling 28 is formed with tube member 20, Figure 1); and a torch retention member (extending bracket 36, Figure 1), the torch retention member operable to receive an secure a welding torch therein (extending bracket 36 operable to receive an secure a welding torch 12, Figure 1), the torch retention member being moveably coupled to the top wall of the central member (extending bracket 36 coupled to the top wall of frame member 30, Figure 1), 
Bjorkman Jr does not disclose the torch retention member further including a base support plate, the base support plate having a first end and a second end, the base support plate slidably mounted to said top wall of the central member, the base support plate of the torch retention member configured to be extendable from the central member.
Dyer teaches the torch retention member further including a base support plate (clips 52, Fig. 2), the base support plate having a first end and a second end (Fig. 2), the base support plate slidably mounted to the top wall of the central member (clips 52 have a catch 54 that slides in engaging groove 58 of torch 12, Fig. 2), the base support plate of the torch retention member configured to be extendable from the central member (clips 52 are spring biased and can extend from engaging torch 12, Fig. 2). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the shield of Bjorkman Jr with the base support plate as taught by Dyer in order to provide a mounting mechanism to accommodate different sized torches. 
Bjorkman Jr and Dyer does not teach the torch retention member further including an adjustment assembly, the adjustment assembly secured to said first end of said base support plate, said adjustment assembly configured to provide rotational and pivotal movement of the welding torch.
Cenko teaches the torch retention member further including an adjustment assembly, the adjustment assembly secured to the first end of the base support plate, the adjustment assembly configured to provide rotational and pivotal movement of the welding torch (lower housing 24 is received within the bottom cap 106 in a ball and socket style fitting wherein welding torch 14 is free to rotate or pivot in the x,y and direction, paragraph 0056, lines 3-8).
It would have been obvious to one skilled in the art at the time the invention was made to modify the torch retention member of Bjorkman Jr and Dyer with the housing as taught by Cenko in order provide a rotating torch retention member to accommodate various types of welding operations for a welding shield. 
With regards to claim 16, Bjorkman Jr discloses wherein the plurality of tube members further include a plurality of apertures, the plurality of apertures being oriented towards the interior volume of the central member (apertures 26 are in each legs 24 wherein each aperture is oriented to the interior volume of frame member 30, Figure 2). 
With regards to claim 17, Bjorkman Jr discloses a plasma cutter holding member (invention is readily applicable to plasma arc welding, col 4, lines 38-39), the plasma cutting holding member being movably secured to the top wall of said central member (extending bracket 36 being secured to the top wall of frame member 30, Fig. 1), the plasma cutter holding member configured to secure a plasma cutter therein (welding torch 12 is attached to extending bracket 36, Fig. 1).
With regards to claim 18, Bjorkman Jr discloses wherein the torch retention member includes a wall member (bracket 36, Figure 1), wherein the wall member of torch retention member is annular in shape forming an opening the opening configured to receive the welding torch (bracket 36 is curved to fit torch 12, Figure 2).
With regards to claim 19, Bjorkman Jr discloses wherein wherein said plasma cutter holding member further includes a clip wall member (bracket 36, Figure 1), the clip wall member configured to at least partically circumferentially surround a plasma cutter in order to secure the plasma cutter within said plasma cutter holding member (bracket 36 partially surrounds torch 12, Figure 1).
With regards to claim 20, Bjorkman Jr discloses wherein pair of wing members are arcuate (leg portions 24 are circular and therefore curved and arcuate, Fig. 3). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786. The examiner can normally be reached Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                                                                                                                      
/THOMAS J WARD/               Examiner, Art Unit 3761   
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761